DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17 – 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 22, 2021.
Applicant’s election without traverse of Invention I (claims 12 – 16) in the reply filed on April 22, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the material of the cam carrier.” There is insufficient antecedent basis for the limitation in the claim.
Claim 13 further recites the limitation “depression.” It is unclear as to whether Applicant intends the limitation to refer to the ‘depression’ previously set forth in the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiuchi (U.S. Patent Number 4,620,454) in view of Krips (U.S. Patent Number 4,875,270).
As to claim 12, Sugiuchi teaches a method for permanently fastening a cam on a cam carrier (abstract), the method comprising: positioning the cam on the cam carrier in a predefined axial and angular position such that the cam carrier extends through a passage bore of the cam (figure 4, element 2 being the ‘cam’ and element 3 being the ‘cam carrier’; column 2, lines 44 – 53), wherein an end face of the cam carrier is axially aligned with an end face of the cam (figure 4, right end face of element 3 being the ‘end face of the cam carrier’ and right end face of element 2 being the ‘end face of the cam’); deforming the cam carrier such that the cam is secured at least in a force-fitting manner against movement in an axial direction on the cam carrier, wherein a deformation tool of an assembly device is advanced in the axial direction onto the end face of the cam 
However, Sugiuchi teaches assembling a cam segment formed from the cam carrier and the cam in an assembly device (figure 4, elements A and B being the ‘assembly device’; column 2, lines 44 – 53), rather than first providing the cam segment and then positioning the cam segment in the assembly device. Krips teaches a method for permanently fastening a cam on a cam carrier (abstract), the method comprising: positioning the cam on the cam carrier in a predefined axial and angular position such that the cam carrier extends through a passage bore of the cam (figure 1, elements 4 – 6 being the ‘cam’ and element 1 being the ‘cam carrier’; column 4, lines 19 – 27 as well as column 1, lines 9 – 12 and claim 1, which expressly teaches the ‘elements’ 4 – 6 being ‘cams’); and deforming the cam carrier such that the material of the cam carrier is forced outward in a radial direction against the cam (figure 1, elements 1 and 4 – 6; column 4, lines 40 – 59). Krips further teaches first assembling a cam segment formed from the cam carrier and the cam and then positioning the cam segment in an assembly device (figure 1, elements 2a and 2b being the ‘assembly device’ and elements 1 and 4 – 6; column 4, lines 19 – 27). It would have been obvious to one skilled in the art to substitute the order of operations of Krips, wherein the cam segment comprising the cam carrier and cam is first assembled and then positioned in the assembly device, for the order of operations of Sugiuchi, wherein the cam is first positioned in the assembly device and then the cam segment is assembled in the assembly device by inserting the cam carrier into the cam, because one skilled in the art would have recognized that 
As to claim 13, Sugiuchi teaches that deforming the cam carrier comprises forming material of the cam carrier radially outward into a depression of the cam (figures 4 and 5, elements 13 and 23 being the ‘depression’; column 2, lines 36 – 39 and column 2, line 63 – column 3, line 15), wherein the depression is formed on the passage bore, provided for placement of the cam onto the cam carrier, of the cam (figures 4 and 5, elements 13, 23, and 1 – 3).
As to claim 14, Sugiuchi teaches that deforming the cam carrier comprises forcing the material of the cam carrier radially outward into a depression of the cam formed on the passage bore (figures 4 and 5, elements 13 and 23 being the ‘depression’; column 2, lines 36 – 39 and column 2, line 63 – column 3, line 15).
As to claim 15, Sugiuchi teaches that deforming the cam carrier comprises forcing the material of the cam carrier radially outward into a depression of the cam formed on the passage bore (figures 4 and 5, elements 13 and 23 being the ‘depression’; column 2, lines 36 – 39 and column 2, line 63 – column 3, line 15), the depression being disposed in an encircling manner in the passage bore (figures 4 and 5, elements 13 and 23).
As to claim 16 Sugiuchi teaches that positioning the cam segment comprises placing the cam segment onto a central peg of the deformation tool of the assembly device (figures 4 and 5, element 41 being the ‘central peg’; column 2, lines 64 – 68).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726